

[umpqex1011rsagrantnot_image1.gif]
NOTICE OF RESTRICTED STOCK AWARD


“Participant”:        
Award Type:    Restricted Stock Award (“RSA”)
Shares Granted:        
“Grant Date”:     , 2016
Plan Name:        Umpqua Holdings Corporation 2013 Incentive Plan
Effective ___________, 2016, you have been granted an RSA (this "Award") for the
number of shares listed above. This Notice of Restricted Stock Award (this
"Notice") together with the Umpqua Holdings Corporation 2013 Incentive Plan (the
"Plan") and the corresponding Restricted Stock Award Agreement (the "Agreement"
and, together with this Notice and the Plan, the "RSA Documents") delivered to
you and in effect as of the Grant Date, contain the terms of your Award.  The
Plan and the Agreement are hereby incorporated by reference and made a part of
this Notice and capitalized terms not defined herein have the meaning given in
the Plan or the Agreement.
You may accept this Award by signing the acknowledgement below and promptly
returning it to Michelle Bressman.  You do not have to accept the Award.  If you
wish to decline the Award, you should promptly notify Michelle Bressman of your
decision at (503) 268-6675 no later than two weeks after the Grant Date. 
No Current Payment of Dividends.
Any and all cash dividends and stock dividends with respect to Unvested Shares
shall be withheld by the Company for your account, and interest shall be
credited on the amount of the cash dividends withheld at an annual rate equal to
the 3-year Treasury Constant Maturity Rate published in the Federal Reserve
Board’s H.15 Report as of the last day of the preceding calendar year,
compounded quarterly. The cash dividends or stock dividends so withheld and
attributable to any particular Unvested Share (and earnings thereon, if
applicable) shall be distributed upon the vesting of the RSA Shares and, to the
extent such shares are forfeited, such dividends will also be forfeited.
Vesting Conditions
Except as otherwise set forth in the RSA Documents, the shares subject to this
Award will vest according to the schedule below.
Vesting Date
Vest Quantity
2/01/2017
 
2/01/2018
 
2/01/2019
 



No shares subject to this Award will vest after the occurrence of any Forfeiture
Event and the number of shares set forth above shall automatically be adjusted
as appropriate pursuant to Section 13 of the Plan.
* If the vesting schedule described herein would result in the vesting of a
fraction of a share on any vesting date, that fractional share shall be rounded
to the nearest whole Award.



--------------------------------------------------------------------------------



Acknowledgement and Agreement
By acknowledging and agreeing to the Award on the terms set forth in the RSA
Documents, you represent and warrant to the Company that:
(a)   you have received a copy of the RSA Documents, under which the Award is
granted and governed;
(b)   you have read and reviewed the RSA Documents in their entirety;
(c)    you fully understand all provisions of the RSA Documents;
(d)   you hereby agree to accept as binding, conclusive and final all decisions
or interpretations of the Administrator of the Plan upon any questions arising
under the RSA Documents;
(e)   your rights to any shares underlying this Award are conditioned upon you
satisfy the Vesting Conditions in this Notice and other terms in the RSA
Documents;
(f)    nothing in the RSA Documents bestows upon you any right to continue your
current employment or consulting relationship with the Company for any period of
time, nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause;
and
(g)   you agree, unless otherwise paid back to the Company by you, that the
Company shall have the right to offset the amount of the Award that is to be
forfeited or repaid under Section 16, Clawback, of the Plan against any current
amounts due to you, including, but not limited to, salary, incentive
compensation, Awards under the Plan, severance, deferred compensation or any
other funds due to you from Company;


By accepting this Award, I hereby acknowledge receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of the RSA Documents, and I hereby agree to the terms and conditions of such RSA
Documents, including the offset provision provided in paragraph (g) above.  I
further acknowledge receipt of the Plan Prospectus, as well as a copy of the
Plan and the Agreement and agree to conform to all of the terms and conditions
of the attached Agreement and the Plan.
□    By checking this box, you consent to surrendering to the Company a portion
of the shares vesting to cover the tax liability due at the time the shares are
vested and released. If you wish to make other arrangements to satisfy the tax
liability, you must notify the Stock Administrator at least 3 days prior to the
vesting date.


IN WITNESS WHEREOF, the Participant and the Company have executed this Notice
effective as of the Grant Date.
Participant:
 
Company:
 
 
Umpqua Holdings Corporation
_________________________________
 
By: _______________________________
Name:
 
Name: Raymond P. Davis
 
 
Title:President & CEO






--------------------------------------------------------------------------------



[umpqex1011rsagrantnot_image1.gif]




RESTRICTED STOCK AWARD AGREEMENT


Pursuant to the terms of the Notice of Restricted Stock Award dated effective
_______________, 2016 (the "Notice") and this Restricted Stock Award Agreement
(together with the Notice, the "Agreement" or "Award Agreement"), Umpqua
Holdings Corporation, including its Subsidiaries and any successor corporation
(the "Company"), grants to the Participant named in the Notice (the
"Participant"), in consideration for Participant’s services to the Company, a
Restricted Stock award (the "Award") pursuant to the Company’s 2013 Incentive
Plan (the "Plan") and subject to the restrictions and conditions contained
herein and in the Notice and the Plan.


1.    RESTRICTED STOCK AWARD


1.1    Grant of Restricted Stock Award. The Company hereby awards to the
Participant and the Participant accepts the Award of the number of shares of
Common Stock of the Company specified in the Notice. This Award is made in
consideration of the services to be rendered by the Participant to the Company,
without the payment of any consideration other than the Participant’s services
to the Company and payment of the Price Paid by the Participant per Share
specified in the Notice, if any. The Award is being made pursuant to Section 8
of the Plan and is subject to and conditioned upon the terms and conditions of
the Plan and the terms and conditions set forth in this Agreement and the
Notice. Any inconsistency between the Notice or this Agreement and the terms and
conditions of the Plan will be resolved in accordance with the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its sole discretion. This
grant of the Award does not create any contractual right or other right to
receive any other Awards in the future.


1.2    Vesting. Except as otherwise provided herein, provided that the
Participant remains in Continuous Service through the applicable vesting date,
and further provided that any additional conditions and performance goals set
forth in the Notice have been satisfied, the Grant Shares will vest in
accordance with vesting schedule set forth in the Notice. The period over which
the Restricted Stock vests is referred to as the “Restricted Period”.


2.    REPRESENTATIONS OF THE PARTICIPANT


2.1    No Representations by or on Behalf of the Company. The Participant is not
relying on any representation, warranty or statement made by the Company or any
agent, employee or officer, director, shareholder or other controlling person of
the Company regarding the this Award or the Company’s stock.


2.2.     Tax Election. The Company has advised the Participant to seek the
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from the Participant’s receipt of the Award or
shares of the Company’s stock pursuant to the Award. The Participant is making
the Participant’s own determination as to the advisability of making a Code
Section 83(b) election with respect to the shares covered by the Award set forth
in the Notice and this Agreement. The Participant understands that the Company
will report to appropriate taxing authorities the payment to the Participant of
compensation income either (i) upon the vesting of the Award or (ii) if the
Participant makes a timely Code Section 83(b) election, as of the effective date
of the Award. The Participant understands that he or she is solely responsible

Restricted Stock Award Agreement

--------------------------------------------------------------------------------



for the payment of all federal and state taxes resulting from this Restricted
Stock Award. With respect to Tax Withholding Amounts, the Company has all of the
rights specified in Section 5 of this Agreement and has no obligations to the
Participant except as expressly stated in Section 5 of this Agreement.


2.3    Agreement to Enter into Lock-Up Agreement with an Underwriter. The
Participant, by accepting the Award represented by this Agreement, understands
and agrees that whenever the Company undertakes a firmly underwritten public
offering of its securities, the Participant will, if requested to do so by the
managing underwriter in such offering, enter into an agreement not to sell or
dispose of any securities of the Company owned or controlled by the Participant
provided that such restriction will not extend beyond 12 months from the
effective date of the registration statement filed in connection with such
offering.


3.    GENERAL RESTRICTIONS OF TRANSFERS OF UNVESTED SHARES


3.1    No Transfers of Unvested Shares. The Participant agrees for himself or
herself, his or her executors, administrators and other successors in interest
that during the Restricted Period none of the unvested shares of Restricted
Stock (“Unvested Shares”), nor any interest therein, may be voluntarily or
involuntarily sold, encumbered, transferred, assigned, donated, pledged,
hypothecated or otherwise disposed of, gratuitously or for consideration prior
to their vesting in accordance with the Vesting Schedule set forth in the
Notice.


3.2    Stock Distributions. If the Company makes any distribution of stock with
respect to the Grant Shares by way of a stock dividend or stock split, or
pursuant to any recapitalization, reorganization, consolidation, merger or
otherwise, and the Participant receives any additional shares of stock in the
Company (or other shares of stock in another corporation) as a result thereof,
such additional (or other) shares shall be deemed Grant Shares hereunder and
shall be subject to the same restrictions and obligations imposed by this
Agreement.


3.3    Invalid Transfers. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Unvested Shares or the rights relating
thereto during the Restricted Period shall be wholly ineffective and, if any
such attempt is made, the Unvested Shares will be forfeited by the Participant
and all of the Participant’s rights to such shares shall immediately terminate
without any payment or consideration by the Company. The Company shall not be
required (i) to transfer on its books any Grant Shares which have been sold or
transferred in violation of the provisions of this Section 3 or (ii) to treat as
the owner of the Grant Shares, or otherwise to accord voting, dividend or any
other rights to, any person or entity to whom Participant transferred or
attempted to transfer the Grant Shares in contravention of this Agreement.


3.4        Status of Forfeited Grant Shares. Any of the Unvested Shares that are
forfeited by the Participant pursuant to this Agreement shall return to the
status of authorized, but unissued, shares of the Company in accordance with the
Plan.


4.
FORFEITURE OF UNVESTED SHARES



4.1    Forfeiture Events. Except as otherwise provided in the Notice, if the
Participant’s Continuous Service terminates (a “Forfeiture Event”) for any
reason at any time before all of his or her Shares have vested, the Unvested
Shares shall be automatically forfeited upon such termination of Continuous
Service and all of the Participant’s rights to such Shares shall immediately
terminate without any payment or consideration by the Company.


4.2    Safekeeping of Stock Certificate Until Vesting. Until the Award vests in
accordance with the vesting schedule set forth in the Notice, any stock
certificate representing the Shares may be retained by the Company or its
transfer agent. Upon the occurrence of a Forfeiture Event, Participant does
hereby authorize and does hereby irrevocably appoint the Secretary of the
Company (with full power of substitution) as Participant’s attorney-in-fact to
transfer the Shares on the books of the Company. Upon the written request

Restricted Stock Award Agreement

--------------------------------------------------------------------------------



of the Participant, the Company will deliver or cause to be delivered to the
Participant a stock certificate representing the Shares that have vested in
accordance with the vesting schedule set forth in the Notice to the extent that
stock certificates for such vested shares have not previously been delivered to
the Participant. The power of attorney contained in this Section 4.2 shall
become null and void as to Shares that have vested in accordance with the
vesting schedule set forth in the Notice.
    
5.    TAX LIABILITY AND WITHHOLDING


5.1     The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:


(i)
tendering a cash payment.



(ii)authorizing the Company to withhold Shares of Common Stock otherwise
issuable or deliverable to the Participant as a result of the vesting of the
Award; provided, however, that no shares of Common Stock shall be withheld with
a value exceeding the minimum amount of tax required to be withheld by law.


(iii)delivering to the Company previously owned and unencumbered shares of
Common Stock.


5.2     Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock or
the subsequent sale of any shares; and (b) does not commit to structure the
Award to reduce or eliminate the Participant's liability for Tax-Related Items.


6.    MISCELLANEOUS PROVISIONS


6.1    Specific Performance. The parties hereby acknowledge and agree that it is
impossible to measure in money the damages which will be suffered by a party
hereto by reason of any breach by another party of any term of this Agreement,
that the Company and its common stock are unique and that a non‑breaching party
will suffer irreparable injury if this Agreement is not specifically performed.
Accordingly, the parties hereto acknowledge that a non‑breaching party shall, in
addition to all other remedies available hereunder or at law, be entitled to
equitable relief (including without limitation preliminary and permanent
injunctive relief) to enforce the terms of this Agreement.


6.2    No Rights to Continued Employment or Service. Nothing contained herein or
in the Plan shall confer upon Participant any right to continue in his or her
position, and the Company reserves all rights to discharge, demote or remove
Participant for any reason whatsoever, with or without cause, as an at will
employee or director, subject to the terms of any other written agreement that
may exist between the Company and the Participant.


6.3    Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of all of the parties hereto.



Restricted Stock Award Agreement

--------------------------------------------------------------------------------



6.4    Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by the Participant
without the prior written consent of the Company.


6.5    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the
internal laws of the State of Oregon applicable to the construction and
enforcement of contracts wholly executed in Oregon by residents of Oregon and
wholly performed in Oregon. Subject to Section 6.6, any action or proceeding
brought by any party hereto shall be brought only in a state or federal court of
competent jurisdiction located in Multnomah County in the State of Oregon and
all parties hereto hereby submit to the in personal jurisdiction of such court
for purposes of any such action or procedure.


6.6.    Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Portland, Oregon. This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution. The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures. The proceeding
will be commenced by the filing of a civil complaint in Multnomah County Circuit
Court and a simultaneous request for transfer to arbitration. The parties
expressly agree that they may choose an arbitrator who is not on the list
provided by the Multnomah County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 6.7 of this Agreement. The arbitrator’s award may be
reduced to final judgment in Multnomah County Circuit Court. The complaining
party shall bear the arbitration expenses and may seek their recovery if it
prevails. Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.


6.7    Attorney Fees. If any suit, action, or proceeding is instituted in
connection with any controversy arising out of this Agreement or the enforcement
of any right hereunder, the prevailing party will be entitled to recover, in
addition to costs, such sums as the court or arbitrator may adjudge reasonable
as attorney fees, including fees on any appeal.


6.8    Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not constitute a part hereof.


6.9    Entire Agreement. This Agreement and the Plan embody the entire agreement
and understanding of the parties in respect of the subject matter contained
herein and supersede all prior written or oral communications or agreements all
of which are merged herein. There are no restrictions, promises, warranties,
covenants, or undertakings, other than those expressly set forth or referred to
herein.


6.10    No Waiver. No waiver of any provision of this Agreement or any rights or
obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.


6.11    Severability of Provisions. In the event that any provision hereof is
found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms.

Restricted Stock Award Agreement

--------------------------------------------------------------------------------





6.12    Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company’s executive offices to the attention of the
Corporate Secretary, or if to the Participant, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.


6.13    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed.


6.14    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.


6.15    Defined Terms. Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan.


6.16     Section 409A. The Award is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.


6.17     No Impact on Other Benefits. The value of the Restricted Stock is not
part of Participant’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.





Restricted Stock Award Agreement